FILED
                             NOT FOR PUBLICATION                              JUL 24 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TRA BI JEAN,                                      No. 10-70765

               Petitioner,                        Agency No. A098-520-376

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Tra Bi Jean, a native and citizen of the Ivory Coast, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Rivera v.

Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007), and we deny the petition for

review.

      The agency found Jean not credible based upon inconsistencies between his

testimony, application, and declaration, including the circumstances of his

detention by rebels and his escape to Ghana. Jean fails to challenge the agency’s

dispositive adverse credibility determination. See Martinez-Serrano v. INS, 94

F.3d 1256, 1259-60 (9th Cir. 1996) (issues that are not addressed in the argument

portion of a brief are deemed waived). Accordingly, in the absence of credible

testimony, Jean’s asylum and withholding claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Because Jean’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any evidence that shows it is more likely than not

that he will be tortured if returned to the Ivory Coast, his CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70765